Citation Nr: 1342446	
Decision Date: 12/23/13    Archive Date: 12/31/13

DOCKET NO.  12-06 142	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Wichita, Kansas


THE ISSUE

Entitlement to an initial rating in excess of 20 percent for service-connected multiple joint arthralgia, including residuals.  


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

R. Chakraborty, Associate Counsel





INTRODUCTION

The Veteran served on active duty in the United States Army from May 1974 to July 1977 and from May 1981 to July 1992.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a March 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Wichita, Kansas, which granted a 10 percent rating for the Veteran's multiple joint arthralgia, to include residuals, effective December 19, 2005.  In a May 2013 supplemental statement of the case (SSOC), the RO assigned a rating of 20 percent, effective December 19, 2005.  

The Board notes that, in addition to the paper claim file, there is a Virtual VA electronic claim file associated with the Veteran's claim.  The Board has reviewed the documents in both the paper claim file and the electronic claim file in rendering this decision.  


FINDINGS OF FACT

1.  From December 19, 2005 until February 7, 2012, the Veteran's multiple joint arthralgia, including residuals, was not shown to be manifested by constant widespread musculoskeletal pain, fatigue, sleep disturbance, stiffness, paresthesia and headache.

2.  Beginning on February 7, 2012, the Veteran's multiple joint arthralgia, including residuals, was shown to be manifested by constant widespread musculoskeletal pain and fatigue, with the evidence raising a question of whether the disability is refractory to therapy.  





CONCLUSIONS OF LAW

1.  For the period from December 19, 2005 until February 7, 2012, the criteria for the assignment of a disability rating  in excess of 20 percent for multiple joint arthralgia, including residuals, were not met.  38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.321, 4.71a., Diagnostic Codes 5025 (2013).  

2.  Beginning February 7, 2012, the criteria for the assignment of a disability rating of 40 percent for multiple joint arthralgia, including residuals, have been met.  38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.321, 4.71a., Diagnostic Codes 5025 (2013).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

In correspondence dated in February 2007, the RO satisfied its duty to notify the Veteran under 38 U.S.C.A. § 5103(a) (West 2002) and 38 C.F.R. § 3.159(b) (2013), known as the Veterans Claims Assistance Act of 2000 (VCAA).  Specifically, the RO notified the Veteran of: information and evidence necessary to substantiate the claim; information and evidence that VA would seek to provide; and information and evidence that the Veteran was expected to provide.  The February 2007 letter notified her of the process by which disability ratings and effective dates are established.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  This letter provided the Veteran with the notice required for the initial claim of service connection for multiple joint arthralgia, including residuals.  Service connection was subsequently granted, and the Veteran appealed the initial rating assigned.  In cases such as this, where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service connection claim has been more than substantiated, it has been proven, thereby rendering 38 U.S.C.A. § 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  Dingess/Hartman v. Nicholson, 19 Vet. App. at 490; Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  The Veteran bears the burden of demonstrating any prejudice from defective (or nonexistent) notice with respect to the downstream elements.  Goodwin v. Peake, 22 Vet. App. 128, 137 (2008).  That burden has not been met in this case, as the Veteran has not alleged such prejudice.

VA has done everything reasonably possible to assist the Veteran with respect to her claims for benefits in accordance with 38 U.S.C.A. § 5103A (West 2002) and 38 C.F.R. § 3.159(c) (2013).  All identified and available treatment records have been secured.  

Furthermore, the Veteran was afforded VA examinations.  These examination reports reflect that the VA examiners reviewed the Veteran's past medical history, recorded her current complaints, conducted appropriate evaluations of the Veteran, and rendered appropriate diagnoses and opinions consistent with the remainder of the evidence of record.  The Board, therefore, concludes that these examination reports are adequate for purposes of rendering a decision in the instant appeal.  See 38 CF.R. § 4.2 (2013); see also Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Although the Veteran stated in her March 2012 VA Form 9 that she "believe[d] her previous examinations and subsequent medical diagnosis for [her] Desert Storm conditions were incomplete and based upon partial information," she was afforded a new examination in February 2012.  In addition, the Veteran failed to report for an examination scheduled in April 2012.  A VA Rheumatology Consult was nonetheless conducted in May 2012.  

The Board additionally observes that all appropriate due process concerns have been satisfied.  See 38 C.F.R. § 3.103 (2013).  The Veteran had not requested a hearing.  Thus, the duties to notify and assist have been met.

Analysis

The Veteran essentially contends that her service-connected multiple joint arthralgia, including residuals, is more disabling than contemplated by the 20 percent rating. 

Disability evaluations are determined by the application of the VA Schedule for Rating Disabilities (Rating Schedule).  38 C.F.R. Part 4 (2013).  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2013).  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2013).

In general, all disabilities, including those arising from a single disease entity, are rated separately, and all disability ratings are then combined in accordance with 38 C.F.R. § 4.25 (2013).  However, the evaluation of the same "disability" or the same "manifestations" under various diagnoses is prohibited.  38 C.F.R. § 4.14 (2013).

The United States Court of Appeals for Veterans Claims (Court) has held that a veteran may not be compensated twice for the same symptomatology as "such a result would over compensate the claimant for the actual impairment of his earning capacity."  Brady v. Brown, 4 Vet. App. 203, 206 (1993).  This would result in pyramiding, contrary to the provisions of 38 C.F.R. § 4.14 (2013).  The Court has acknowledged, however, that when a veteran has separate and distinct manifestations attributable to the same injury, he should be compensated under different Diagnostic Codes.  Esteban v. Brown, 6 Vet. App. 259 (1994); Fanning v. Brown, 4 Vet. App. 225 (1993).

Separate evaluations may be assigned for separate periods of time based on the facts found.  In other words, the evaluations may be "staged."  Hart v. Mansfield, 21 Vet. App. 505 (2007) (noting that staged ratings are appropriate when the factual findings show distinct period where the service- connected disability exhibits symptoms that would warrant different ratings.); see also Fenderson v. West, 12 Vet. App. 119, 126 (2001).  A disability may require re-evaluation in accordance with changes in a veteran's condition.  It is thus essential, in determining the level of current impairment, that the disability be considered in the context of the entire recorded history.  38 C.F.R. § 4.1 (2013). 

The Veteran's multiple joint arthralgia, including residuals, is evaluated under 38 U.S.C.A. § 4.71a, Diagnostic Code 5025, pertaining to fibromyalgia.  

Diagnostic Code 5025 defines fibromyalgia as widespread musculoskeletal pain and tender points, with or without associated fatigue, sleep disturbance, stiffness, paresthesias, headache, irritable bowel symptoms, depression, anxiety, or Raynaud's-like symptoms.  A note to Diagnostic Code 5025 provides that widespread pain means pain in both the left and right sides of the body, that is both above and below the waist, and that affects both the axial skeleton (i.e., cervical spine, anterior chest, thoracic spine, or low back) and the extremities.  38 C.F.R. 
§ 4.71a (2013).  

Under Diagnostic Code 5025, a 20 percent rating is warranted for fibromyalgia symptoms that are episodic, with exacerbations often precipitated by environmental or emotional stress or by overexertion, but that are present more than one-third of the time.  A maximum rating of 40 percent is warranted for fibromyalgia symptoms that are constant, or nearly so, and refractory to therapy.  Id. 

A December 1996 surgery note reflects that the Veteran had surgery for repair of a nerve in her right long finger.  A June 2006 VA treatment record indicates in the assessment and plan that gabapentin would be "tried" for leg pain, and noted myalgia/arthralgia.  A December 2006 VA treatment record indicates that the Veteran was there for her "Saudi syndrome symptoms," and was taking gabapentin to help her sleep.  A February 2007 VA treatment record indicated that the Veteran's "multiple arthralgias and pains are the same as those experienced while deployed and at multiple visits since then."  An August 2010 record indicates complaints of hand pain "not all the time," pain in legs when trying to sleep "but not all nights," and "some" pain in knees when trying to sleep.  In rendering an assessment, the examiner noted hand pain with subjective complaints of a slightly decreased grip and knee and hand pain that was "most likely arthritis."  An October 2010 VA treatment record reflects that X-rays were taken because of the Veteran's left hand pain, and another October 2010 record indicates that she would wake up because of pain at night, notably a burning pain in the back of her hands "which comes and goes."   

The Veteran was afforded a VA examination in January 2008.  The examiner noted that "there were very few mentions of joint pains for the hands and knees in the [claims] file."  The Veteran's timeline was noted to be indicative of normal age-related changes in the joints.

The February 7, 2012 VA medical examiner noted that the Veteran had been diagnosed with fibromyalgia, Gulf War Syndrome/Saudi Syndrome, and multiple arthralgias.  In the medical history, the VA examiner noted that continuous medication was not required for control of fibromyalgia symptoms; that the Veteran is not currently undergoing treatment for the condition; and that the symptoms are not refractory to therapy.  However, the VA examiner described the findings, signs, and symptoms of widespread musculoskeletal pain, stiffness, muscle weakness (described as musculoskeletal pain in arms and legs and neck and stiffness), fatigue, sleep disturbances, parethesias, headache, and irritable bowel syndrome to be constant or nearly constant.  No tender points for pain were noted.  The examiner described the Veteran's arthritis in her back and knees as related to her diagnoses.  In terms of diagnostic testing, a rheumatology consult had been conducted.  The examiner stated that the Veteran did not have tender points, and therefore her condition could not be identified as fibromyalgia, and noted that the Veteran had never been diagnosed with fibromyalgia.  While the disorder impacted the Veteran's ability to work, the Veteran stated that "she is able to do sedentary work."

In the May 2012 VA rheumatology examination report, a VA medical examiner noted that the Veteran described the pain in her shoulders, hands, and knees as constant, and precipitated by overexertion.  It was not precipitated by environmental or emotional stress.  The Veteran was not taking medications for control of this specifically.  The Veteran stated that she was always fatigued, which was not related to environmental or emotional stress or overexertion.  She reported that she slept all the time when she took naproxen and cyclobenzaprine, and when she took gabapentin, she slept too much.  When the gabapentin dose was adjusted, she could sleep through the night, but would be tired the following day.  The Veteran stated that sleep disturbance was not related to environmental or emotional stress or overexertion and required continuous medication for control.  The Veteran's stiffness was described as constant, but not related to environmental or emotional stress or overexertion.  Her paresthesias were not related to environmental or emotional stress or overexertion, and she was not taking medication for control.  The Veteran's headaches were intermittent, but do not occur more than one-third of the time.  She was taking aspirin occasionally.  The Veteran's irritable bowel symptoms were related to a specific environmental factor (Chinese food), and were not related to emotional stress or overexertion.  She was not taking medicine for them.  She was not experiencing depression, anxiety or panic attacks, or Raynaud-like symptoms.  Part of the treatment plan was to continue gabapentin use and resume naproxen for her shoulders, and an impression of rotator cuff tenderness was rendered.  

The Board acknowledges the Veteran's statements regarding her multiple joint arthralgia, including residuals, specifically those on her April 2011 Notice of Disagreement, where she stated that she frequently would wake up at night due to pain.  On her VA Form 9, she stated that she "has several joint pain, musculoskeletal, other issues, and changes in the activities [she] could do."

The Board is required to analyze the credibility and probative value of the evidence, account for any evidence that it finds persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Daye v. Nicholson, 20 Vet. App. 512, 516 (2006).  It is noted that competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) (noting that "although interest may affect the credibility of testimony, it does not affect competency to testify").  In determining whether statements are credible, the Board may consider internal consistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498 (1995).  Here, the Board has no legitimate basis to challenge the Veteran's credibility, and her statements as to the severity of her disorder have fully been taken into account.

Moreover, in deciding the present claim, the Board is cognizant of the fact that the Veteran has  other symptoms and diagnoses, such as arthritis and a nerve injury.  When it is not possible to separate the effects of a service-connected disability from a non-service-connected disability, 38 C.F.R. § 3.102 (2013) requires that reasonable doubt be resolved in the Veteran's favor, thus attributing such signs and symptoms to the service-connected disability.  See Mittleider v. West, 11 Vet. App. 181 (1998).  Such is the case here as well, as the probative evidence of record has not provided clear distinctions between the symptoms corresponding to each of her diagnoses.

Having reviewed the record, the Board concludes that the Veteran's multiple joint arthralgia, including residuals, warrants an increased rating of 40 percent from February 7, 2012, the date of the noted VA examination.  Specifically, the Veteran now experiences constant pain and fatigue.  Although she used treatment such as gabapentin, she slept too much, and even when the dose was adjusted, she was fatigued the next day.  While she has not been taking medication specifically for pain, the fact that such is constant despite concurrent use of gabapentin (taken for other symptoms) raises a profound question of whether the pain symptoms are in fact refractory to therapy.  Accordingly, the Board finds that the Veteran's symptoms more closely approximate a 40 percent rating for multiple joint arthralgia, including residuals, as of February 7, 2012.

For the period from December 19, 2005 until February 7, 2012, the Board acknowledges that the evidence is more sporadic and not as focused on the specific criteria of Diagnostic Code 5025 as the recent VA examination reports have been.  To the extent that the subjective symptoms and objective findings are described, however, they are much more consistent with the criteria for a 20 percent evaluation than the criteria for a 40 percent evaluation.  Of particular note the Board is the evidence from August and October of 2010.  Findings from those dates indicate multiple pain-related complaints, but in each instance the Veteran reported that the subjective symptoms were less than constant.  The Board thus finds that the currently assigned 20 percent evaluation remains appropriate for the period from December 19, 2005 until February 7, 2012.

Overall, the evidence does not support an initial rating in excess of 20 percent for the period from December 19, 2005 until February 7, 2012, but the Board finds that a 40 percent rating is warranted beginning on February 7, 2012.  The 40 percent rating is the maximum available schedular rating, and, to that extent, the appeal is granted.  

Further considerations

The Board has also considered whether the Veteran is entitled to a greater level of compensation on an extra-schedular basis.  Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  An extra-schedular disability rating, however, is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1) (2013).  An exceptional case is said to include such factors as marked interference with employment or frequent periods of hospitalization as to render impracticable the application of the regular schedular standards.  See Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

The Board has considered whether the case should be referred to the Director of the VA Compensation and Pension Service for extra-schedular consideration under 38 C.F.R. § 3.321(a) (2013).  In determining whether a case should be referred for extra-schedular consideration, the Board must compare the level of severity and the symptomatology of the Veteran's disability with the established criteria provided in the rating schedule for disability.  If the criteria reasonably describe the Veteran's disability level and symptomatology, then the disability picture is contemplated by the rating schedule, the assigned evaluation is therefore adequate, and no referral for extra-schedular consideration is required.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).  In this case, the record reflects that the manifestations of the disability such as fatigue, sleep disturbance, paresthesias, and headache are specifically contemplated by the schedular criteria and have provided a basis for an increase to 40 percent as of February 7, 2012.  Accordingly, the Board has concluded that referral of this case for extra-schedular consideration is not in order.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).

Finally, the Board is cognizant of the ruling of the Court in Rice v. Shinseki, 22 Vet. App. 447 (2009).  In Rice, the Court held that a claim for a total rating based on unemployability due to service-connected disability (TDIU), either expressly raised by the Veteran or reasonably raised by the record involves an attempt to obtain an appropriate rating for a disability and is part of the claim for an increased rating.  In this case, the Veteran has not argued, and the record does not otherwise reflect, that multiple joint arthralgia, including residuals. renders her totally unemployable.  Rather, she did report during her February 2012 VA examination that she is able to do sedentary work.  Accordingly, the Board concludes that a claim for TDIU has not been raised.


ORDER

Entitlement to an initial rating in excess of 20 percent for service-connected multiple joint arthralgia, including residuals, is denied for the period from December 19, 2005 until February 7, 2012.

Entitlement to a rating of 40 percent from February 7, 2012 is granted for service-connected multiple joint arthralgia, including residuals, subject to the laws and regulations governing the payment of monetary benefits.  



____________________________________________
A. C. MACKENZIE
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


